Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.




	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

forming unit in claims 1-4
measuring unit in claims 1 and 2
generating unit in claims 1 and 2
correcting unit in claims 1 and 2
setting unit in claims 7 and 14



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof

Printer “200” FIG. 2
Sensor “220” FIG. 2
“DEVICE CONTROLLER 110” FIG. 2
“DEVICE CONTROLLER 110” FIG. 2
“DEVICE CONTROLLER 110” FIG. 2

Performing the functions in FIGs 5-7, 14, 16, and 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1-6, 8-13, and 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US 2014/0016149 A1) “Matsuzaki” in view of Watanabe (US 2011/0182598 A1) “Watanabe”.


1. Matsuzaki teaches: An apparatus (MFP 101 FIG. 1. [0039]) for switching between a color image formation mode in which printing is performed using a plurality of recording materials including a chromatic color recording material ("execution of a multi-color calibration to be performed to correct reproduction characteristics of a multi-color image formed by the image forming unit based on a measuring result of a multi-color formed with a plurality of recording agents" [ABSTRACT]) and a monochrome image formation mode in which printing is performed using a black single color recording material without using the chromatic color recording material ("a control unit configured to control execution of a single-color calibration to be performed to correct reproduction characteristics of a single-color formed by the image forming unit based on a measuring result of a single-color image formed with a single-color recording agent" [ABSTRACT]) , the apparatus comprising: a forming unit (“PRINTER 115” [FIG. 1], "causes the printer 115 to print a chart" [0057]) configured to form a gradation pattern image on a sheet fed from a sheet feeding stage ("FIGS. 5A to 5C illustrate a plurality of charts that can be used in the single-color calibration and the multi-color calibration." [0019] from the “PAPER FEEDING UNIT 116” [FIG. 1])  in response to printing of a predetermined number of pages of images having been performed ("the single-color calibration and the multi-color calibration can be automatically performed in series if… a predetermined number of sheets are used in printing" [0079]) ; a measuring unit (“SCANNER 119" [FIG. 1]) configured to read the formed gradation pattern image and measure a color of the gradation pattern image ("measures the density of the printed product of the chart "A" 304 with the scanner 119 [0058]" [FIG. 1]) ; a generating unit ("CPU 103" [FIG. 1]) configured to generate gradation correction data, based on a color measurement result of the measuring unit and a reference value ("the CPU 103 generates the 1D-LUT 218 to be used to correct the single-color gradation characteristics based on the measurement value "B" 314 and a target value "B" 316" [0061] for monochrome or “generates a Lab-CMY 3D-LUT (corrected) 410 by reflecting a difference between the measurement value "C" 406 and a target value "C" 408” [0067] for color.); and a correcting unit ("CPU 103" [FIG. 1]) configured to perform gradation correction on image data by using the generated gradation correction data ("1D-LUT (SINGLE-COLOR CORRECTION 218" [0061] FIG. 3 or “CMYK – CMYK 4D-LUT (MULTI-COLOR CORRECTION 217” [0069-0070] FIG. 4) , 
Matsuzaki does not explicitly teach:  wherein the formed gradation pattern image is determined in accordance with an image formation mode of the apparatus acquired when the printing of the predetermined number of pages has been performed.
	However, Watanabe teaches:  wherein the formed gradation pattern image is determined in accordance with an image formation mode of the apparatus acquired when the printing of the predetermined number of pages has been performed (If the number of color pages in “S2"  [FIG. 3]  is equal to an execution value “A” color correction is performed [0041-0042].  If the number of monochrome pages in “S7” [FIG. 3] is greater than an execution value “A” monochrome correction is performed [0045].  “execution value A in the monochrome printing may be the same as or different from the density correction execution value A in the color printing.” [0038].) 
	The apparatus of Matsuzaki which forms gradation images to perform “SINGLE-COLOR CALIBRATION 602” or “MULTI-COLOR CALIBRATION 603” can be modified by Watanabe to perform monochrome calibration when in the monochrome printing mode (e.g. printing black) after a predetermined number of monochrome pages have been printed or to perform color calibration when in the color printing mode (e.g. CMYK) after a predetermined number of color pages have been printed.
The motivation for the combination is provided by  Watanabe: “the correction condition of the monochrome toner density is separately set from that of the color toner density based on the number of prints… to reduce the number of times when the monochrome toner density is corrected.” [0006] .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

2. The apparatus of claim 2 has been analyzed in view of the apparatus in claim 1 and further in view of an “acquired color attribute of an image” ("the print engine 11 determines whether a target page to be printed is a color page" [0041]; “the print engine 11 determines in Step S1 that the target page is not a color page (that is, is a monochrome page)” [0045]) of Watanabe.  The acquired color attribute of an image is whether the image is in color or in monochrome.) 

The apparatus of Matsuzaki which forms gradation images to perform “SINGLE-COLOR CALIBRATION 602” or “MULTI-COLOR CALIBRATION 603” can be modified by Watanabe to perform monochrome calibration when in the acquired color attribute is the monochrome printing mode (e.g. printing black) after a predetermined number of monochrome pages have been printed or to perform color calibration when the acquired color attribute is the color printing mode (e.g. CMYK) after a predetermined number of color pages have been printed.
The motivation for the combination is provided by  Watanabe: “the correction condition of the monochrome toner density is separately set from that of the color toner density based on the number of prints… to reduce the number of times when the monochrome toner density is corrected.” [0006] .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

3. The apparatus according to claim 1, wherein the forming unit  ("PRINTER 115" [FIG. 1] of Matsuzaki) is configured to form the gradation pattern image by using the chromatic color recording material when the acquired image formation mode is the color image formation mode (“COLOR PRINTING? Yes” [FIG. 3].  “COLOR.MONOCHROME CORRECTION” [FIG. 3].  Correction of C,M,Y, and K colors of Watanabe.), and form the gradation pattern image by using the black single color recording material without using the chromatic color recording material when the acquired image formation mode is the monochrome image formation mode ("only correction of the monochrome toner density (only correction of the black toner density)" [0048] of Watanabe.) .


The apparatus of Matsuzaki which forms gradation images to perform “SINGLE-COLOR CALIBRATION 602” or “MULTI-COLOR CALIBRATION 603” can be modified by Watanabe to perform monochrome calibration when in the acquired color attribute is the monochrome printing mode (e.g. printing black) after a predetermined number of monochrome pages have been printed or to perform color calibration when the acquired color attribute is the color printing mode (e.g. CMYK) after a predetermined number of color pages have been printed.
The motivation for the combination is provided by  Watanabe: “the correction condition of the monochrome toner density is separately set from that of the color toner density based on the number of prints… to reduce the number of times when the monochrome toner density is corrected.” [0006] .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

4. The apparatus according to claim 1, wherein the forming unit  ("PRINTER 115" [FIG. 1] of Matsuzaki)  is configured to form at least patch images each having one of a plurality of densities by using a first-color recording material and patch images each having one of a plurality of densities by using a second-color recording material when the acquired image formation mode is the color image formation mode ("The chart 506 illustrated in FIG. 5B includes four patch groups 507, 508, 509, and 510 each including a plurality of gradation data of C, M, Y, and K colors, respectively." [0059] of Matsuzaki. ) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

5. The apparatus according to claim 1, wherein the gradation pattern image includes a plurality of patch images having stepwise variations in color density (The patches "507" through “510” representing colors of CMYK, vary density in a stepwise fashion from left to right in FIG. 5B of Matsuzaki.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

6. The apparatus according to claim 1, wherein the plurality of recording materials including the chromatic color recording material include at least two of a cyan toner, an yellow toner, a magenta toner, and a black toner (The patches "507" through “510” represent colors of “C, M, Y, and K colors” [0059] in FIG. 5B of Matsuzaki.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


 8. The method of claim 8 has been analyzed in view of the method of Matsuzaki “IMAGE PROCESSING METHOD” [TITLE] and further in view of claim 1.
Claim 8 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

9. The method of claim 9 has been analyzed in view of the method of Matsuzaki “IMAGE PROCESSING METHOD” [TITLE] and further in view of claim 2.
Claim 9 is rejected in a similar manner to claim 2.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

10. The method of claim 10 has been analyzed in view of the method of Matsuzaki “IMAGE PROCESSING METHOD” [TITLE] and further in view of claim 3.
Claim 10 is rejected in a similar manner to claim 3.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. The method of claim 11 has been analyzed in view of the method of Matsuzaki “IMAGE PROCESSING METHOD” [TITLE] and further in view of claim 4.
Claim 11 is rejected in a similar manner to claim 4.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

12. The method of claim 12 has been analyzed in view of the method of Matsuzaki “IMAGE PROCESSING METHOD” [TITLE] and further in view of claim 5.
Claim 12 is rejected in a similar manner to claim 5.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

13. The method of claim 13 has been analyzed in view of the method of Matsuzaki “IMAGE PROCESSING METHOD” [TITLE] and further in view of claim 6.
Claim 13 is rejected in a similar manner to claim 6.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

15. The non-transitory recording medium of claim 15 has been analyzed in view of the non-transitory recording medium  “computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium” [0145] of Matsuzaki and further in view of claim 8.
Claim 15 is rejected in a similar manner to claim 8.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
16. The non-transitory recording medium of claim 16 has been analyzed in view of the non-transitory recording medium  “computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium” [0145] of Matsuzaki and further in view of claim 9.
Claim 16 is rejected in a similar manner to claim 9.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

17. The non-transitory recording medium of claim 17 has been analyzed in view of the non-transitory recording medium  “computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium” [0145] of Matsuzaki and further in view of claim 10.
Claim 17 is rejected in a similar manner to claim 10.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

18. The non-transitory recording medium of claim 18 has been analyzed in view of the non-transitory recording medium  “computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium” [0145] of Matsuzaki and further in view of claim 11.
Claim 18 is rejected in a similar manner to claim 11.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

19. The non-transitory recording medium of claim 19 has been analyzed in view of the non-transitory recording medium  “computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium” [0145] of Matsuzaki and further in view of claim 12.

Claim 19 is rejected in a similar manner to claim 12.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

20. The non-transitory recording medium of claim 20 has been analyzed in view of the non-transitory recording medium  “computer executable instructions recorded on a storage medium (e.g., non-transitory computer-readable storage medium” [0145] of Matsuzaki and further in view of claim 13.

Claim 20 is rejected in a similar manner to claim 13.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki (US 2014/0016149 A1) “Matsuzaki” in view of Watanabe (US 2011/0182598 A1) “Watanabe” and further in view of Nakamura (US 2016/0156810 A1) “Nakamura”.

7. Matsuzaki and Watanabe teach: The apparatus according to claim 1
Matsuzaki and Watanabe do not explicitly teach: further comprising a setting unit configured to set the predetermined number of pages via an operation unit of the apparatus.
However Nakamura teaches:  further comprising a setting unit ("CPU" [0068]) configured to set the predetermined number of pages via an operation unit of the apparatus (“TABLE 1 shows a user setting condition for the “Number of printed sheets after completion of the previous line sensor calibration” [0093]).
The correcting of the gradations (calibrations) by the CPU of Matsuzaki and Watanabe can be modified by the CPU of Nakamura to allow the user to set a predetermined number of pages for which calibration is to be performed.
The motivation for the combination is provided by Nakamura to maintain image quality through calibrations “As the image forming apparatus is operated, the image forming condition can change temporarily or gradually, so quality is maintained through various kinds of an automatic adjustment function and the like.” [0005].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

14. The method of claim 14 has been analyzed in view of the method of Matsuzaki “IMAGE PROCESSING METHOD” [TITLE] and further in view of claim 7.
Claim 14 is rejected in a similar manner to claim 7.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Relevant Prior Art

Hashizume (US 2014/0139883 A1)

Abstract
A color image processing apparatus includes an image forming unit configured to form a color image using recording materials of plural colors, an image processing unit configured to implement plural image processing methods that achieve plural types of pseudo-halftone representations, a color measurement unit configured to perform color measurement of the color image formed by the image forming unit, and a control unit configured to control execution of multi-color calibration in which the color measurement unit performs color measurement of a pattern image including plural multi-color patch images formed using recording materials of plural colors by using a smaller number of image processing methods than plural image processing methods used in single-color calibration for correcting reproduction characteristics of single-color images formed by the image forming unit and in which reproduction characteristics of a multi-color image formed by the image forming unit are corrected using a result of the color measurement.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675